Citation Nr: 0840456	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-15 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to non-service-connected death pension benefits.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  He died in November 1991.  The appellant is the 
veteran's surviving spouse and seeks benefits on that basis.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

In an October 2006 letter, the RO notified the appellant of 
its decision to deny claims for Dependency and Indemnity 
Compensation (DIC), death pension, and accrued benefits.  
Although the appellant initiated an appeal as to DIC and 
death pension by filing a notice of disagreement, she 
submitted a substantive appeal only as to the issue of 
entitlement to non-service connected death pension benefits.  
 

FINDING OF FACT

The appellant's annual income exceeds the maximum annual 
income for death pension benefits set by law for a surviving 
spouse without children.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected death 
pension benefits have not been met.  38 U.S.C.A. §§ 1541, 
5103A, 5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.15, 3.23, 3.102, 3.159, 3.203, 3.271, 3.272, 3.273 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), amended VA's duties to 
notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

The RO has generally satisfied its duty to notify the 
appellant under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  The 
RO has effectively notified the appellant of information and 
evidence necessary to substantiate the claim for death 
pension benefits; information and evidence that VA would seek 
to provide; and information and evidence that the appellant 
was expected to provide.  The appellant's submissions show 
that she is cognizant of the necessary requirements and has 
submitted all required evidence in this matter.

The appellant was not precluded from participating 
effectively in the processing of her claim and the notice did 
not affect the essential fairness of the decision.  VA has 
done everything reasonably possible to assist the appellant 
with respect to her claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  All relevant records have been secured.

In any case, the duties under VCAA are not applicable here 
because the claim for the benefit lacks legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and 
not the evidence is dispositive, the claim must be denied 
because of a lack of entitlement under the law); Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (Aug. 30, 2001); VAOGCPREC 5-2004; 
see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(VCAA not applicable "because the law as mandated by statute 
and not the evidence is dispositive of the claim"). 

II.  Entitlement to Death Pension Benefits.

The appellant has appealed an October 2006 decision in which 
the RO denied her claim for death pension, on the ground that 
her countable income exceeded the maximum annual pension 
rate.  

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  
38 U.S.C.A. § 1541.  The surviving spouse of a veteran who 
meets the wartime service requirements will be paid the 
maximum rate of pension, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 
3.273.

Payments from any kind from any source shall be counted as 
income during the 
12-month period in which received, unless specifically 
excluded under 38 C.F.R. 
§ 3.272.  38 C.F.R. § 3.271.  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month period following receipt of the 
income.  38 C.F.R. § 3.271(c).

Income from U.S. Social Security Administration (SSA) 
benefits is not specifically excluded under 38 C.F.R. § 3.272 
and therefore is included as countable income.  Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  
The regulations include none that make allowance for 
exclusion of expenses other than medical expenses.  38 C.F.R. 
§ 3.272. 

In this case, the veteran had the required wartime service.  
He served more than 90 days during World War II.  The rates 
of VA death pension are published in Appendix B of the 
Veterans Benefits Administration Manual M21-1, and are given 
the same force and effect as if published in the Code of 
Federal regulations.  
38 C.F.R. § 3.21 (2008).  When the appellant filed her claim 
for death pension in June 2006, the maximum annual pension 
rate (MAPR), as established by Congress, for a surviving 
spouse with no dependent children was $7,094.00.  The MAPR  
subsequently increased to $7,329, effective December 1, 2006.  
Veterans Benefits Administration Manual M21-1, Appendix B.

Based on the report of a SSA Inquiry, as of December 2005, 
the appellant's income from the U.S. Social Security 
Administration was $1191.50 per month, or $14,298.00 on an 
annual basis.  In her June 2006 application for benefits the 
appellant reported receiving additional annual income from 
dividends and interest in the amount of $197.94.  

In a March 2007 VA-Form 21-0518-1, Improved Pension 
Eligibility Verification Report, the appellant reported an 
annual amount of $478.08 for total interest from certificates 
of deposit.  Transmitted with that form, the appellant 
submitted a SSA document reporting on 2006 income showing 
that the appellant was paid SSA benefits for 2006 in the 
amount of $14,298.00, from which was deducted Medicare Part B 
premiums of $1,062.00; and Medicare Prescription Drug 
premiums of $294.00.  

Also transmitted with the VA-Form 21-0518-1, are official 
documents showing that the veteran was paying $29.47 per 
month (or $353.64 per year) for prescription coverage in 
2006, and was to pay $42.00 per month (or $504 per year) in 
2007, for prescription coverage (Medicare Part D prescription 
drug benefits).  This amount did not include any Medicare 
Part B premium.  

The appellant's annual income exceeded the MAPR at all 
relevant times, even after deducting for all reported medical 
costs.  Even after deducting all reported medical costs, the 
resulting countable income still exceeds the maximum annual 
pension rate as established by Congress for a surviving 
spouse with no dependent children.  Therefore, as the 
appellant's countable annual income exceeds the MAPR, the 
appellant may not receive VA death pension.

The Board has no discretion in making a decision on this 
matter.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
United States Court of Appeals for Veterans Claims held that, 
when the law and not the evidence is dispositive, the claim 
should be denied due to the lack of entitlement under the 
law.  Congress prohibits the payment of VA death pension to 
those whose countable income exceeds statutory limits, which 
is the case here in that the appellant's countable income 
exceeds those limits.  Therefore, she is not legally entitled 
to VA non-service-connected death pension benefits.


ORDER

Non-service-connected death pension benefits is denied.


______________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


